Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 16 February 2021 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Martin.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 2019/0215101 as supported by provisional application U.S. 62/587,481, page 4, first and third sentences) in view of Ji et al. (US 2018/0098361) and Martin et al. (US 20170280477).

Regarding claim 9, Ko discloses a method at a network node for communication (fig. 9), the method comprising: transmitting a downlink control information (DCI) message on a PDCCH (para. 107, second sentence), and one or more bits indicating type of the system information to be carried on the PDSCH is remaining minimum system information (RMSI) or other system information (OSI); and transmitting the system information on the scheduled PDSCH (para. 107, last sentence; para. 109; note: HARQ process ID of the DCI).
However, Ko does not disclose but Ji teaches broadcasting a control resource set (CORESET) configuration in which a physical downlink control channel ( PDCCH) is indicated (para. 78, penultimate sentence; note: CORESET indicating DCI which is part of a PDCCH); wherein the DCI message comprising scheduling information for a physical downlink shared channel (PDSCH) carrying system information (para. 51, third sentence). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have broadcasting a control resource set (CORESET) configuration in which a physical downlink control channel (PDCCH) is indicated; wherein the DCI message comprising scheduling information for a physical downlink shared channel (PDSCH) carrying system information in the invention of Ko. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing operational control of a wireless network (Ji, paras. 43, 51 and 78; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Further, Ko in view of Ji does not disclose wherein a system information indicator is enclosed in a PDSCH payload for the system information. However, Martin discloses this feature (fig. 6, SIBx present = TRUE; para. 65). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a system information 
Regarding claim 16, Ko discloses a network node (fig. 12, item 20; paras. 117-132), comprising: an interface configured for wireless communication; a processing circuitry, and a device readable medium including instructions which, when executed by the processing circuitry, cause the network node to: transmit a downlink control information (DCI) message on a PDCCH (para. 107, second sentence), and one or more bits indicating type of the system information to be carried on the PDSCH is remaining minimum system information (RMSI) or other system information (OSI); and transmit the system information on the scheduled PDSCH (para. 107, last sentence; para. 109; note: HARQ process ID of the DCI).
However, Ko does not disclose but Ji teaches broadcasting a control resource set (CORESET) configuration in which a physical downlink control channel ( PDCCH) is indicated (para. 78, penultimate sentence; note: CORESET indicating DCI which is part of a PDCCH); wherein the DCI message comprising scheduling information for a physical downlink shared channel (PDSCH) carrying system information (para. 51, third sentence). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have broadcasting a control resource set (CORESET) configuration in which a physical downlink control channel (PDCCH) is indicated; wherein the DCI message comprising scheduling information for a physical downlink shared channel (PDSCH) carrying system information in the invention of Ko. The motivation to have the modification and/or well-known 
Further, Ko in view of Ji does not disclose wherein a system information indicator is enclosed in a PDSCH payload for the system information. However, Martin discloses this feature (fig. 6, SIBx present = TRUE; para. 65). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a system information indicator enclosed in a PDSCH payload for the system information in the invention of Ko in view of Ji. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing control information for various user devices of differing capabilities (Martin, para. 65, last sentence; paras. 66-67; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results). 

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Ji and Martin as applied to claim 9 or 16 above, and further in view of John Wilson et al. (US 2019/0223084 as supported by provisional US 62/617,598, para. 55).
Regarding claims 10 and 17, Ko in view of Ji does not disclose but John Wilson teaches the method of claim 9, wherein transmitting the DCI message on the PDCCH comprises, and the network node of claim 16, wherein the device readable medium including instructions which, when executed by the processing circuitry, cause the network node to perform: transmitting the DCI message comprising scheduling information for the PDSCH under DCI format 1_0 (para. 10, eighth and ninth sentences). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a received DCI message is using .

Allowable Subject Matter
Claims 1-5 and 12-15 are allowed. 
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Dependent claims are rejected under 35 U.S.C 102 or 103 as set forth in this Office Action. Examiner prefers to consider under 37 C.F.R. 1.312 newly filed or amended dependent claims as related to rejections under 35 U.S.C. 102 or 103 in lieu of examining these dependent claim changes throughout prosecution of this application. Generally, Examiner will approve any post-allowance changes or additions to dependent claims if not subject to a new ground of rejection (MPEP 714.16 (I), “Where claims added by amendment under 37 CFR 1.312 are all of the form of dependent claims, some of the usual reasons for nonentry are less likely to apply although questions of new matter, sufficiency of disclosure, or undue multiplicity of claims could arise.”).
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
 www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462